DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 1/27/2022 has been entered. In the amendment, Applicant amended claims 3, 7, 11 and 13-14, cancelled claims 2, 4-6, 16-18 and 20. Currently claims 3, 7-11 and 13-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the first shift register unit" and “the second shift register unit” in ll. 2-3 from the bottom.  There are insufficient antecedent bases for these limitations in 
Claims 7-11 and 14-15 are rejected because they depend on claim 3.
Claim 13 is rejected for substantially the same rationale as applied to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0204889) in view of Zhang et al. (US 2017/0178583), in view of Kim et al. (US 2018/0005585).
Regarding claim 3, Yu teaches an array substrate (Fig. 2: substrate layer 26; Fig. 6: inherent substrate layer on which device 10 is formed; Examiner’s Note: Fig. 6 is one embodiment of varies embodiments represented in Fig. 2, in which element 26 is a substrate layer), comprising: a display area (Fig. 2: pixel array 28 including pixels 22; Fig. 6: area with pixels 22), a slotting area (Fig. 6: pixel-free notched region 66), and a peripheral area around 
wherein the display area comprises: a first area (Fig. 6: a top half of display area A, corresponding to top half of rows RO to RM of gate lines), which is in at least one side of the slotting area, and a second area (Fig. 6: display area B corresponding to rows RM+1 to RN of gate lines) which does not overlap with the first area, and wherein the array substrate comprises: 
a plurality of pixel units (Figs. 2, 6: pixels 22) in the display area and arranged in a plurality of rows (Figs. 2, 7: gate lines G; Fig. 6: gate lines of rows R0 . . . RN); and 
a gate drive circuit (Figs. 2, 7: gate driver circuitry 20B) in the peripheral area, 
the gate drive circuit comprises: 
a plurality of pixel units (Figs. 2, 6: pixels 22) in the display area and arranged in a plurality of rows (Figs. 2, 7: gate lines G; Fig. 6: gate lines of rows R0 . . . RN); and 
a gate drive circuit (Figs. 2, 7: gate driver circuitry 20B) in the peripheral area, 
the gate drive circuit comprises: a plurality of first shift register units (Fig. 7: gate driver circuits 78 for rows R0 to RM of gate lines illustrated in Fig. 6), which are configured to drive a plurality of rows of pixel units in the first area, and a plurality of second shift register units (Fig. 7: gate driver circuits 78 for rows RM+1 to RN of gate lines illustrated in Fig. 6) which are configured to drive a plurality of rows of pixel units in the second area, wherein 
a drive capability of a first shift register unit is lower than a drive capability of a second shift register unit (Fig. 18; [0072]) wherein the display area further comprises a transition area 
a ratio of a height of the transition area to a height of the slotting area ranges from 1/3 to 1/2 (Examiner’s Note: because Applicant does not provide how the transition area is configured differently from the first area in terms of functionality and capability, there exists different reasonable interpretations for the transition area as part of the display area A; the definition of the transition area above makes it half height of the display area A and the slotting area 66),
wherein the gate drive circuit further comprises a plurality of third shift register units (Fig. 7: gate driver circuits 78 for rows in the transition area defined in claim 2) configured to drive a plurality of rows of pixel units in the transition area.
Yu does not expressly teach: 
1) a drive capability of a third shift register unit is between the drive capability of the first shift register unit and the drive capability of the second shift register unit, and 
2) the plurality of third shift register units have a same drive capability.
The differentiating limitation 1) indicates arranging a drive capability according to a load condition of the first to third shift register units, specifically the load condition that the load of a third register unit is between the load of a first shift register unit and the load of a second register unit and the differentiating limitation 2) indicates that the load of each of the plurality of third shift register units is the same.
As for the differentiating limitation 1), arranging a drive capability according to a load condition of a shift register unit is not new. Zhang, for instance, teaches in paras. [0025], 
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Zhang’s technique with Yu’s technique configuring the driving strengths of rows of gate lines in display area A of Yu’s display (Fig. 6) such that a drive signal strength for each row of gate lines in display area A is positively correlated with the total number of pixels in a respective row. The modification would result in a drive capability of a third shift register unit is between the drive capability of the first shift register unit and the drive capability of the second shift register unit.
The motivation/suggestion would have been to precisely control brightness of each row of the display pixels to achieve display uniformness. 
As for differentiating limitation 2), it is associated with a specific arrangement for the transition area, i.e., each row of pixels in the transition area consist of the same number of pixels (i.e., same load). Such an arrangement is not new, however.
Kim, for instance, teaches in Figs. 2-3 and 9 that each row of pixels in the transition area SA3 (Fig. 9) consist of the same number of pixels.
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to apply the technique of Yu in view of Zhang to Kim’s array substrate in Fig. 2-3 and 9, which would result in the plurality of third shift register units in the transition area having a same drive capability.


Regarding claim 7, Yu/Zhang/Kim teach the array substrate according to claim 3. Yu/Zhang/Kim further teach the array substrate according to claim 3, wherein drive capabilities of the plurality of first shift register units are different (see definition of “first shift register units” in claim 3 and modification of Yu’s technique with Zhang’s teaching applied to claim 3), amounts of pixel units in respective rows in the plurality of rows of pixel units driven by the plurality of first shift register units are different (Yu: Fig. 6), and
the drive capability of respective first shift register unit is in a positive correlation with an amount of pixel units in a row corresponding to the respective first shift register unit (Zhang: [0025], [0033]-[0034]).

Regarding claim 8, Yu/Zhang/Kim teach the array substrate according to claim 7. Yu/Zhang/Kim further teach the array substrate according to claim 7, wherein amounts of pixel units in respective rows in the first area gradually decrease in a direction away from the second area (Yu: Fig. 6), and drive capabilities of first shift register units corresponding to the respective rows gradually decrease (see claim 7).

Regarding claim 9, Yu/Zhang/Kim teach the array substrate according to claim 3. In this embodiment, Yu/Zhang/Kim do not further teach the array substrate according to claim 3, wherein the first shift register unit comprises a first drive transistor, the second shift register 
the drive capability of the first shift register unit is in a positive correlation with a width- to-length ratio of a channel of the first drive transistor, the drive capability of the second shift register unit is in a positive correlation with a width-to-length ratio of a channel of the second drive transistor, and the drive capability of the third shift register unit is in a positive correlation with a width-to-length ratio of a channel of the third drive transistor.
The differentiating limitations indicate adjusting a width-to-length ratio of a drive transistor in each shift register unit to achieve a change of drive capability accordingly. The technique is not new, however.
Zhang additionally teaches in Fig. 3 each shift register unit comprises a drive transistor (i.e., transistor T5), and the drive capability of each shift register unit is in a positive correlation with width- to-length ratio of a channel of the respective drive transistor ([0048]-[0050]).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Zhang’s technique with the technique of Yu/Zhang/Kim in claim 3 such that the first shift register unit comprises a first drive transistor, the second shift register unit comprises a second drive transistor, the third shift register unit comprises a third drive transistor and that the drive capability of the first shift register unit is in a positive correlation with a width- to-length ratio of a channel of the first drive transistor, the drive capability of the second shift register unit is in a positive correlation with a width-to-length ratio of a channel of the second drive transistor, and the drive capability of the third shift 
Because there are limited options to adjust a drive capability of a shift register and Zhang’s technique of adjusting a drive capability of a shift register via adjusting a W/L ratio of a drive transistor in each shift register is a straightforward and intuitive approach, one ordinary skill in the art would try Zhang’s technique for achieving a predicted success.

Regarding claim 10, Yu/Zhang/Kim teach the array substrate according to claim 9. Zhang further teaches the array substrate according to claim 9, wherein each of the first shift register unit, the second shift register unit, and the third shift register unit comprises: 
an input circuit (Fig. 3: T1), connected to a first node (Fig. 3: node P) and configured to write an input signal (Fig. 3: “Gn-1” signal) to the first node in response to the input signal; and 
an output circuit (Fig. 3: T5, C2), connected to the first node and configured to output a clock signal (Fig. 3: “CKB” signal) that is received to an output terminal (Fig. 3: “Gn” terminal) under control of a level of the first node, wherein 
an output circuit of the first shift register unit comprises the first drive transistor, an output circuit of the second shift register unit comprises the second drive transistor, and an output circuit of the third shift register unit comprises the third drive transistor (see modification applied to claim 9).

claim 11, Yu/Zhang/Kim teach the array substrate according to claim 3. Yu/Zhang/Kim further teach the array substrate according to claim 3, wherein the first area is on both sides of the slotting area (Yu: Fig. 6; Kim: Figs. 2-3).

Claim 13 is rejected for substantially the same rationale as applied to claim 3.

Regarding claim 14, Yu teaches a display device (abstract), comprising the array substrate according to claim 3.

Regarding claim 15, Yu/Zhang/Kim teach the array substrate according to claim 9. Yu/Zhang/Kim further teach the array substrate according to claim 9, wherein the width-to-length ratio of the channel of the first drive transistor is less than the width-to-length ratio of the channel of the third drive transistor, and the width-to-length ratio of the channel of the third drive transistor is less than the width-to-length ratio of the channel of the second drive transistor (see modification applied to claim 9 and note that the drive capability of a first shift register unit is less than the drive capability of a third shift register that is less than the drive capability of a second capability).

Response to Arguments
Applicant’s arguments with respect to claims 3 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693